Luke, J.
This case is. here for review upon the sple assignment of error that the verdict of guilty was not authorized by the evidence. The evidence was weak; yet the jury had a right to believe, and did believe, the evidence of the prosecutor, which *424evidence was sufficient to authorize the conviction of the defendant. The verdict, having the approval of the trial judge, and there being evidence to support it, cannot by this court be set aside. It was not error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, G. J., and Bloodworlh, J., concur.